--------------------------------------------------------------------------------

Exhibit 10.41

FORM OF GRANT NOTICE
UNDER THE
GARDNER DENVER HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


Gardner Denver Holdings, Inc. (the “Company”), pursuant to its 2017 Omnibus
Incentive Plan (the “Plan”), hereby grants to the Participant set forth below
the number of shares of Restricted Stock as set forth below. The Restricted
Stock are subject to all of the terms and conditions as set forth herein, in the
Award Agreement (attached hereto or previously provided to the Participant in
connection with a prior grant), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
 
Participant:
[Insert Name of Participant]
   
Date of Grant:
[Insert Date of Grant]
   
Vesting Commencement Date:
[Insert Vesting Commencement Date]
   
Number of Restricted Stock:
[Insert No. of Shares of Restricted Stock Granted]
   
Vesting Schedule:
Provided the Participant has not undergone a Termination, 100% of the Restricted
Stock shall vest on the first anniversary of the Vesting Commencement Date.
     
In the event of the Participant’s Termination for any reason, all vesting with
respect to the shares of Restricted Stock shall cease and all unvested shares of
Restricted Stock shall be forfeited by the Participant for no consideration as
of the date of such Termination.
   
Additional Terms:
You must notify us immediately if you are making an Internal Revenue Code
Section 83(b) Election with respect to the Restricted Stock and you must send us
a copy of the same.



*          *          *



--------------------------------------------------------------------------------


THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE, THE AWARD
AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED
STOCK, AGREES TO BE BOUND BY THE TERMS OF THIS GRANT NOTICE, THE AWARD AGREEMENT
AND THE PLAN.


GARDNER DENVER HOLDINGS, INC.
 
PARTICIPANT
           
By:
   
Title:
   




--------------------------------------------------------------------------------


AWARD AGREEMENT
UNDER THE
GARDNER DENVER HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


Pursuant to the Grant Notice (the “Grant Notice”) delivered to the Participant
(as defined in the Grant Notice), and subject to the terms of this Award
Agreement (this “Award Agreement”) and the Gardner Denver Holdings, Inc. 2017
Omnibus Incentive Plan (the “Plan”), Gardner Denver Holdings, Inc. (the
“Company”) and the Participant agree as follows.  Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
1. Grant of Restricted Stock.  Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant the number
of shares of Restricted Stock provided in the Grant Notice.  The Company may
make one or more additional grants of Restricted Stock to the Participant under
this Award Agreement by providing the Participant with a new Grant Notice, which
may also include any terms and conditions differing from this Award Agreement to
the extent provided therein.  The Company reserves all rights with respect to
the granting of additional shares of Restricted Stock hereunder and makes no
implied promise to grant additional shares of Restricted Stock.


2. Vesting.  Subject to the conditions contained herein and the Plan, the shares
of Restricted Stock shall vest and the restrictions on such shares of Restricted
Stock shall lapse as provided in the Grant Notice. The period of time that such
share of Restricted Stock remains subject to vesting shall be its Restricted
Period.


3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are hereby incorporated by reference and made a part hereof.


4. Company; Participant.


(a) The term “Company” as used in this Award Agreement with reference to the
Participant’s services shall include the Company and its Subsidiaries.


(b) Whenever the word “Participant” is used in any provision of this Award
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Restricted Stock may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.


5. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the Restricted Stock, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock shall terminate and become of no
further effect.



--------------------------------------------------------------------------------


6. Rights as Stockholder. The provisions of Sections 9(b) and 9(e) of the Plan
are incorporated herein by reference and made a part hereof; provided, that any
cash or in-kind dividends paid with respect to the shares of Restricted Stock
which have not, prior to the record date of the dividend, become vested shall be
withheld by the Company without interest and shall be paid to the Participant
only when, and if, such shares of Restricted Stock shall become vested pursuant
to the Grant Notice and Section 2 of this Award Agreement.


7. Notice.  Every notice or other communication relating to this Award Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by such party in a notice mailed or delivered to the
other party as herein provided; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company Secretary, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s last known
address, as reflected in the Company’s records.  Notwithstanding the above, all
notices and communications between the Participant and any third-party plan
administrator shall be mailed, delivered, transmitted or sent in accordance with
the procedures established by such third-party plan administrator and
communicated to the Participant from time to time.


8. No Right to Continued Service.  This Award Agreement does not confer upon the
Participant any right to continue as a non-employee director of the Company.


9. Binding Effect.  This Award Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


10. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Award Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.


11. Clawback/Forfeiture.  If the Participant receives any amount in excess of
what the Participant should have received under the terms of this Award
Agreement for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), the
Participant shall be required to repay any such excess amount to the Company.
Without limiting the foregoing, all Restricted Stock shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with applicable law.


12. Governing Law. This Award Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.  Notwithstanding anything contained in
this Award Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Award
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.



--------------------------------------------------------------------------------


13. Plan. The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Award Agreement (including the
Grant Notice), the Plan shall govern and control.





--------------------------------------------------------------------------------